Citation Nr: 1745811	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-24 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected sinus disorder.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected lumbar spine disorder.

4.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected lumbar spine disorder.

5.  Entitlement to an initial disability rating in excess of 10 percent for irritable bowel syndrome with diverticulitis (IBS).

6.  Entitlement to a disability rating in excess of 10 percent for hypertension.

7.  Entitlement to a disability rating in excess of 20 percent for disc bulge of the lumbar spine at L4-5 and L5-S1, with left sacroiliac strain and sciatic nerve damage.

8.  Entitlement to a separate rating for neurological abnormalities associated with the service-connected lumbar spine disability.

9.  Entitlement to a disability rating in excess of 10 percent for chronic maxillary sinusitis with allergic rhinosinusitis.

10.  Entitlement to a compensable disability rating for a left inguinal hernia.

11.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to September 2001 in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009, November 2011, and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2016, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

The psychiatric claim has been developed as a claim for service connection for PTSD.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim has been recharacterized to include any psychiatric disorder.

With further regard to the psychiatric claim, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), which provides that a claim premised on a diagnosis not considered in prior decisions is treated as a new claim without the need for new and material evidence.  The RO denied a claim for service connection for PTSD in an April 2007 final rating decision.  Since then, other psychiatric disorders, including psychosis not otherwise specified (NOS), impulse control disorder NOS, and schizoaffective disorder bipolar type, have been diagnosed.  As these diagnoses were not of record when the claim was previously denied, the Board finds that the present claim must be considered without regard to whether new and material evidence has been received.  

The electronic filing system contains additional documents pertinent to the present appeal that were associated with the record since the RO's last readjudication of the claims.  However, in April 2017 the Veteran's representative waived his right to have such evidence reviewed in the first instance by the RO.  Additionally, as for the claims for sleep apnea and the bilateral knees, in the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

The issues of entitlement to service connection for sleep apnea and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD based on in-service stressors that are consistent with the circumstances, conditions, and hardships of his military service and related to his fear of hostile military or terrorist activity.

2.  The Veteran's left knee disorder is related to his service-connected lumbar spine disability.

3.  The Veteran's right knee disorder is related to his service-connected lumbar spine disability.

4.  The Veteran's IBS is not manifested by more or less constant abdominal distress.

5.  At the August 2016 hearing, after certification of the claim to the Board and prior to the promulgation of a decision in the appeal, the Veteran and his authorized representative requested that the claim for entitlement to a disability rating in excess of 10 percent for hypertension be withdrawn from appeal. 

6.  The Veteran's lumbar spine disability is manifested by forward flexion to 30 degrees or less. 

7.  The Veteran's lumbar spine disability is manifested by moderate incomplete paralysis of the sciatic nerve affecting the left lower extremity.

8.  The Veteran's chronic maxillary sinusitis is not manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

9.  At the August 2016 hearing, after certification of the claim to the Board and prior to the promulgation of a decision in the appeal, the Veteran and his authorized representative requested that the claim for entitlement to a compensable disability rating for a left inguinal hernia be withdrawn from appeal. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for the establishment of service connection for a left knee disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for the establishment of service connection for a right knee disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for a rating in excess of 10 percent for IBS have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code (DC) 7319 (2016).

5.  The criteria for withdrawal of the claim for entitlement to a disability rating in excess of 10 percent for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

6.  The criteria for a rating of 40 percent, but no higher, for disc bulge of the lumbar spine at L4-5 and L5-S1 with left sacroiliac strain and sciatic nerve damage have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5243 (2016).
 
7.  The criteria for the assignment of a separate, 20 percent rating for radiculopathy of the left leg as associated with the service-connected lumbar spine disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5243 Note (1), 4.124a, Diagnostic Code 8520 (2016).

8.  The criteria for a rating in excess of 10 percent for chronic maxillary sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code (DC) 6510 (2016).

9.  The criteria for withdrawal of the claim for entitlement to a compensable disability rating for a left inguinal hernia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching the decisions below, the Board considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

      PTSD

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in conformance with the DSM criteria; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

If it is established through military citation or other supportive evidence that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2). To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that the Veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.  

If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is generally not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's testimony or statements.  

However, corroboration of every detail of a claimed stressor, including the Veteran's personal participation, is not required; rather, a Veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  In other words, the Veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

On July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  This revision added to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  

The primary effect of the amendment of 38 C.F.R. § 3.304(f) was the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  

The regulation states:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability.  However, such after-the-fact medical nexus evidence generally cannot also be the sole evidence of the occurrence of the claimed stressor.  Moreau, 9 Vet. App. at 396.

The Veteran's service personnel records and DD Form 214 do not reflect receipt of medals, badges, or decorations that specifically denote combat with the enemy.  Thus, the combat presumption in connection with PTSD is not for application. 38 C.F.R. § 3.304(f)(2).  

However, his service treatment records (STRs) contain documentation of psychiatric problems.  In March 1992 he was diagnosed with an adjustment disorder and possible depression.  He also submitted statements of family members and friends describing changes in his personality and temperament pre- and post-military service.  Moreover, as noted, the Veteran's lay testimony alone may establish the occurrence of his claimed in-service stressor under the regulation for PTSD if a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3).
On VA examination in July 2012, the Veteran described that during service he handled dead bodies and was exposed to gunfire onboard his ship in Somalia.  The examiner determined that this stressor was sufficient to support a diagnosis of PTSD, but that she could not diagnose PTSD without resort to speculation.  She explained that the examination had yielded unreliable or inconsistent results due to poor effort by the Veteran during the examination.

The post-service treatment records are replete with documentation of current PTSD.  Further, in July 2016 the Veteran's treating VA psychiatrist at the North Florida/South Georgia Veterans Health System, Dr. K., completed a Disability Benefits Questionnaire (DBQ).  In the DBQ she diagnosed PTSD in conformance with DSM requirements based on the Veteran's handling of body bags and remains onboard his ship in the military.  In a follow-up letter of September 2016, she explained that during an incident in which the airport in Mogadishu, Somalia was overrun by rebels and UN forces were killed, the Veteran was involved in loading the dead UN forces into body bags and transporting them to the storage facility onboard his ship.  Also during this time, the Veteran fired 50 caliber weapons from his ship.  Dr. K. summarized that during service, the Veteran witnessed mass casualties, fired large weapons, and had to help with fatalities.  She described his experiences as "lifethreatening."  In her opinion, it was as likely as not that the Veteran's PTSD is related to these experiences.

The Boards finds the Veteran's claimed stressors are consistent with the places, types, and circumstances of his service.  As described by the RO and as documented in his personnel file, the Veteran served onboard the USS WASP from June 1991 through at least August 1993.  Records show that the USS WASP left for Somalia in February 1993 to assist Operation Restore Hope.  Moreover, in September 2010 the Veteran submitted a buddy statement of A.T. corroborating their service on the USS WASP.  A.T. stated that they worked in Somalia during Operation Restore Hope and described their assistance with transporting and storing bodies on the ship, and firing weapons.

Additionally, the Veteran's DD 214 Form shows his receipt of the Kuwait Liberation Medal, and as described by the RO to the July 2012 VA examiner, this medal is awarded to members of the Armed Forces of the United States who participated in Operation Desert Storm between 17 January and 28 February 1991 in particular locations under one or more of the following conditions: (1) attached to or regularly serving for one or more days with an organization participating in ground/shore operations (2) attached to or regularly serving for one or more days aboard a naval vessel directly supporting military operations (3) actually participating as a crewmember in one or more aerial flights supporting military operations in the areas designated above, and (4) serving on temporary duty for 30 consecutive days during the period 17 January to 28 February 1991 under any of the criteria above.

There is no clear and convincing evidence to the contrary.  Resolving any doubt in the Veteran's favor, his lay account, as supported by personnel records and the buddy statement of A.T., establishes the occurrence of the claimed in-service stressors.  

On the matter of nexus, the record contains only the September 2016 opinion of VA psychiatrist, Dr. K.  As noted, the July 2012 VA examiner did not render a nexus opinion.  As such, at a very minimum, the evidence is in equipoise as to whether the Veteran has PTSD related to service.  The Court has cautioned VA against seeking a medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  In sum, giving the Veteran the benefit of the doubt, his in-service stressors are sufficiently corroborated under the applicable PTSD regulation.  

On a final note, VA is precluded from differentiating between the symptoms of the Veteran's service-connected psychiatric disorder and those of any other mental disorders in the absence of clinical evidence that clearly shows such a distinction.  See Mittleider v. West, 11 Vet. Ap. 181, 182 (1998).  Furthermore, because all psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders, a single evaluation will be assigned that encompasses all of the Veteran's overlapping psychiatric symptoms, however diagnosed.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009).  Therefore, while there is conflicting evidence as to whether the Veteran also has other psychiatric disorders, the evidence does not differentiate symptoms attributable to those disorders from his PTSD.  Therefore, all psychiatric symptoms shall be attributed to the Veteran's now service-connected PTSD for rating purposes.  See Mittleider, 11 Vet. App. at 182.

      Bilateral Knees

In addition to the general service connection regulations described above, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

The Veteran has current degenerative joint disease (DJD) of the knees, documented, for example, in an October 2016 VA examination report.

The Veteran's STRs are replete with documentation of bilateral knee problems.  However, on the matter of direct service connection, the record contains only the negative opinion of the October 2016 VA examiner.  The Board will thus turn to a discussion of secondary service connection.

In a May 2012 letter, the Veteran's treating VA physician, Dr. N., noted the long history of the Veteran's service-connected lumbar spine disability, which includes intervertebral disc syndrome.  He stated that the lumbar spine disability has resulted in an abnormal gait, and that due to the change in posture, the Veteran developed knee problems.  Dr. N. opined it was as likely as not that the Veteran's current knee disorders are related to his service-connected lumbar spine disability.
 
On VA examination in July 2013, a VA examiner stated that a "nexus for causation or aggravation" could not be made because there is "no way to connect" the Veteran's lumbar spine disability to his minimal strain and DJD of the knees.  He stated there was no evidence to support that a degenerative spine condition could cause or aggravate knee problems.
In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to secondary service connection for his bilateral knee disorders, as caused by the service-connected lumbar spine disability.  

The May 2012 report is adequate for the purposes of adjudication.  The examiner based his conclusion on a history of treatment of the Veteran and provided a rationale for his conclusions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The July 2013 VA examination report, by contrast, is of diminished probative value to the extent the examiner failed to address or acknowledge how an abnormal gait could impact the knees.  The Veteran's abnormal gait has been clearly documented throughout the record, including on VA spine examinations in October 2010, March 2011, and March 2013, for example.

In sum, the evidence is at least in equipoise in showing that the Veteran has a bilateral knee disorder attributable to his service-connected lumbar spine disability.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  

Claims for Higher Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, as described below, staged ratings are not warranted for the disabilities on appeal.

The Board has reviewed all of the evidence in the Veteran's electronic files. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The VA examination reports discussed below are adequate for adjudication.  The examiners examined the Veteran and pertinent records, considered his history, and set forth objective findings necessary for adjudication.  The Board has further considered the admissible and believable assertions of the Veteran.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the lay statements are not considered more persuasive than the objective medical findings which, as indicated below, do not support higher ratings than those assigned by the RO and herein. 

Finally, as a claim for a TDIU is already on appeal and is addressed in the remand below, the Board need not address Rice v. Shinseki, 22 Vet. App. 447 (2009) in connection with the claims for higher ratings.
      IBS

In the November 2011 rating decision on appeal, service connection for IBS with diverticulitis was granted.  The Veteran was assigned a 10 percent rating, effective September 26, 2011, pursuant to 38 C.F.R. § 4.114, DCs 7319.

Under DC 7319, the code for irritable colon syndrome, a noncompensable rating is assigned for mild irritable colon syndrome with disturbances of bowel function and occasional episodes of abdominal distress.  A 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent rating is assigned for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 

As noted, the Veteran's disability includes diverticulitis. The code for diverticulitis, DC 7327, provides ratings via the codes for irritable colon syndrome, peritoneal adhesions, or ulcerative colitis, depending on the predominant disability picture.  As for peritoneal adhesions, DC 7301, the next higher rating of 30 percent requires evidence of moderately severe adhesions of the peritoneum, with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  As for ulcerative colitis, DC 7323, the next higher rating of 30 percent is provided with evidence of moderately severe ulcerative colitis with frequent exacerbations.

On VA examination in November 2011, the Veteran's signs and symptoms consisted of alternating diarrhea and constipation, described as 14 days of watery brown diarrhea treated with VA prescribed Imodium, followed by 4 days of constipation, treated with over-the-counter Miralax.  He had abdominal distension, which was intermittent in the lower left quadrant.  He had occasional nausea.  The examiner checked the box indicating the Veteran had "frequent episodes" of bowel disturbance with abdominal distress, but not "more or less constant abdominal distress."  There was no ulcerative colitis.  There were no peritoneal adhesions.  There were no other pertinent findings.

On VA examination in March 2013, the Veteran's signs and symptoms consisted of alternating diarrhea and constipation.  He had abdominal distention when he had constipation.  He had nausea twice per week. .  The examiner checked the box indicating the Veteran had "frequent episodes" of bowel disturbance with abdominal distress, but not "more or less constant abdominal distress."  There was no ulcerative colitis.  There were no peritoneal adhesions.  There were no other pertinent signs or symptoms.

The preponderance of the evidence is against the assignment of a rating higher than 10 percent.  Both VA examiners specifically found frequent episodes of bowel disturbance with abdominal distress at the exclusion of a more severe characterization of the condition.  As the Veteran was not found to have peritoneal adhesions or ulcerative colitis, higher ratings are also not warranted under DC 7301 or DC 7323.  The Board has reviewed other diagnostic codes relating to the digestive system, but can point to no other code that would apply to the Veteran's symptoms and afford him a higher rating.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the assignment of any higher rating or staged rating under the applicable rating criteria.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of a higher rating, the doctrine is not for application.  

      Hypertension & Hernia

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the August 2016 hearing, the Veteran and his authorized representative withdrew the appeals for entitlement to a disability rating in excess of 10 percent for hypertension, and entitlement to a compensable disability rating for a left inguinal hernia.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these claims.  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.

      Lumbar Spine
      
In a July 2006 rating decision, the RO granted service connection for the lumbar spine disability, and assigned a 20 percent rating, effective July 25, 2005.  In the November 2011 rating decision on appeal, the 20 percent rating was continued.

Under the General Rating Formula for Diseases and Injuries of the Spine, the next higher rating of 40 percent is assigned with evidence of  forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned with evidence of unfavorable ankylosis of the entire spine. 
  
Additionally, the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides ratings based on the quantity and duration of incapacitating episodes over a prior 12-month period.  For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Under this Formula, the next higher rating of 40 percent is assigned with evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.   

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  These rating criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Ankylosis is the complete immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81   (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988).  Note (5) in DCs 5235-5242 further explains that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code, 5242, 5243, at Note (1) (2016).

On VA examination in October 2010, there was no ankylosis of the thoracolumbar spine.  Flexion was 0 to 45 degrees in both active and passive motion.  There was pain in both active and passive motion, and on repetition, but no additional loss of motion on repetition.  There were no incapacitating episodes of spine disease.  A reflex examination was normal.  Sensation was intact in the right lower extremity.  There was numbness in the left lower extremity.  The examiner did not render a diagnosis pertaining to the left leg numbness.
On VA examination in March 2011, there was no ankylosis of the thoracolumbar spine.  Flexion was 0 to 45 degrees.  There was pain in both active and passive motion, and on repetition, but no additional loss of motion on repetition.  There were no incapacitating episodes of spine disease.  A reflex examination was normal.  Neurological abnormalities were not found in the right lower extremity.  There was impaired sensation in the left lower extremity.  The examiner opined there was no objective evidence of left leg radiculopathy as an EMG study was normal.  A more precise diagnosis could not be rendered without further objective data.

In an October 2012 private medical report, Dr. N. stated the Veteran had unfavorable ankylosis of the entire thoracolumbar spine.  There was pain beginning at 30 degrees or less of forward flexion.  The Veteran had been prescribed bed rest for 4 to 6 weeks in the past year.  He had mild radiculopathy in the left leg; no neurological abnormalities were found in the right leg.

On VA examination in March 2013, there was pain beginning at 30 degrees of flexion, with flexion ending at 45 degrees.  The Veteran could not perform repetitive-use testing with 3 repetitions due to pain.  Functional impairments on repetitive use consisted of weakened movement, excess fatigability, pain, instability of station, disturbance of locomotion, and interference with sitting, standing, or weight-bearing.  He had incapacitating episodes due to intervertebral disc syndrome lasting  2-4 weeks in the past year.  The examiner diagnosed moderate radiculopathy of the left leg affecting the sciatic nerve.  There was no neurological abnormality found in the right leg, or other neurological abnormalities.

On VA examination in February 2014 (the report of which is located in Virtual VA only), flexion was to 60 degrees with pain at 60 degrees.  The Veteran could perform repetitive-use testing with no loss of motion.  Functional loss consisted of less movement than normal and pain.  There was no ankylosis.  Reflexes were normal.  There were sensory abnormalities in the left leg.  The examiner did not diagnose radiculopathy however, stating the motor and reflex examinations did not show the condition.  There were no other associated neurological abnormalities.  There was no intervertebral disc syndrome.

Considering the pertinent evidence in light of the governing legal authority, the Board will resolve doubt in favor of the Veteran and award a rating of 40 percent for the lumbar spine disability throughout the appeal period.  Both the October 2012 provider and the March 2013 VA examiner found that flexion was limited to 30 degrees, considering pain.  The October 2012 examiner further found incapacitating episodes of 4-6 weeks duration over the past year.  While there are inconsistencies in the evidence as a whole, they will be viewed in the Veteran's favor and a higher rating will be awarded.

The preponderance of the evidence, however, is against the assignment any higher rating under the General Rating Formula for Diseases and Injuries of the Spine.  VA examiners in October 2010, March 2011, March 2013, and February 2014 found no evidence of ankylosis and provided range of motion measurements in support of this finding.  While the October 2012 provider stated there was unfavorable ankylosis of the entire thoracolumbar spine, this is an isolated finding that is inconsistent with the remaining record, particularly the subsequent February 2014 VA examination report documenting flexion to 60 degrees, extension to 15 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 20 degrees.  

The preponderance of the evidence is also against the assignment any higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  There is no record of incapacitating episodes of at least 6 weeks duration in the evidence, as is necessary for the next higher rating.  

The Board finds that no higher evaluation can be assigned pursuant to any other Diagnostic Code.  Because there are specific Diagnostic Codes to evaluate the spine, consideration of other codes for evaluating the disability is not appropriate. 

With regard to the DeLuca factors, the Board acknowledges the evidence of the Veteran's pain and functional limitations.  However, the record has consistently shown no additional loss of motion on repetition, and his pain and functional loss have already been considered in awarding a higher rating of 40 percent.  The Board finds insufficient evidence to support a finding that his pain is so disabling as to actually or effectively limit motion to such an extent as to warrant the assignment of a higher rating. 

The Board has also considered Correia v. McDonald, 28 Vet. App. 158 (2016), which holds that the final sentence of 38 C.F.R. § 4.59  requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, given that the Veteran is receiving the maximum rating based on limitation of motion and a higher rating requires ankylosis, there is no prejudice in any VA examination not having conformed with 38 C.F.R. § 4.59  as interpreted in Correia.

As for neurological manifestations of the disability, the record has consistently shown impairment in the left leg.  Both the October 2012 provider and the March 2013 VA examiner diagnosed radiculopathy of the left lower extremity.  The October 2012 provider found it was of mild severity, while the March 2013 VA examiner found it was of moderate severity.  As the March 2013 examiner conducted and documented specific testing in reaching his finding, and provided detailed results identifying the affected nerve, doubt will be resolved in the Veteran's favor.  A separate, 20 percent rating will be assigned for moderate radiculopathy of the left leg pursuant to 38 C.F.R. § 4.124a, DC 8520.

The preponderance of the evidence is against the assignment of any other separate  neurological rating as no other neurological abnormalities have been identified by any provider or VA examiner. 

For the foregoing reasons, the Board finds that a 40 percent disability rating is warranted for the lumbar spine disability, with a separate 20 percent rating for impairment of the sciatic nerve affecting the left leg.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against the assignment of any higher rating, staged rating, or separate rating, the doctrine is not for application.  


      Chronic Maxillary Sinusitis

In a July 2006 rating decision, service connection for chronic maxillary sinusitis was granted.  The Veteran was assigned a 10 percent rating, effective July 25, 2005, pursuant to 38 C.F.R. § 4.97, DC 6510.  The Veteran was additionally awarded a separate, noncompensable rating for allergic rhinosinusitis under DC 6522.

In the November 2011 rating decision on appeal, the 10 percent rating was continued.  In the decision, the RO combined the Veteran's allergic rhinosinusitis with his chronic maxillary sinusitis, and rated the disability as a whole under DC 6510.

Diagnostic Code 6510 provides a noncompensable rating for sinusitis detected by x-ray only.  A 10 percent rating is provided with evidence of one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned with evidence of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum rating of 50 percent is warranted following radical surgery with chronic osteomyelitis, or when there is near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

Diagnostic Code 6522 for allergic rhinitis, provides a 10 percent rating where there is no evidence of polyps, but there is a greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  A maximum 30 percent rating is provided with evidence of nasal polyps.

On VA examination in March 2011, there was no history of incapacitating episodes.  There were nearly constant non-incapacitating episodes, which consisted of headaches and sinus pain.  The Veteran had rhinitis manifested by nasal congestion, excess mucous, an itchy nose, and sneezing.  There was 80% left nasal obstruction, 0% right nasal obstruction, and no nasal polyps. 

On VA examination in March 2013, there were no incapacitating episodes.  In the past year there had been 1 non-incapacitating episode characterized by headaches, pain, and purulent discharge or crusting.  The nasal passages were not obstructed more than 50%.  There was not complete obstruction on one side.  There were no nasal polyps.

The preponderance of the evidence is against the assignment of a rating higher than 10 percent.  The March 2011 VA examiner did not find there was purulent discharge or crusting, and the March 2013 examiner found only one non-incapacitating episode characterized by headaches, pain, and purulent discharge or crusting.  There also has not been nasal obstruction or polyps that would warrant a higher rating under DC 6522.  The Board has reviewed other diagnostic codes relating to the respiratory system, but can point to no other code that would apply to the Veteran's symptoms and afford him a higher rating.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the assignment of any higher rating or staged rating under the applicable rating criteria.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of a higher rating, the doctrine is not for application.  


ORDER

Service connection for PTSD is granted.

Service connection for a left knee disorder as secondary to the service-connected lumbar spine disability is granted. 

Service connection for a right knee disorder as secondary to the service-connected lumbar spine disability is granted. 
An initial disability rating in excess of 10 percent for IBS with diverticulitis is denied.

The appeal for entitlement to a disability rating in excess of 10 percent for hypertension is dismissed.

A disability rating of 40 percent, but no higher, for disc bulge of the lumbar spine at L4-5 and L5-S1 with left sacroiliac strain and sciatic nerve damage is granted.

A separate disability rating of 20 percent, but no higher, for radiculopathy of the left leg as associated with the service-connected lumbar spine disability is granted.

A disability rating in excess of 10 percent for chronic maxillary sinusitis with allergic rhinosinusitis is denied.

The appeal for entitlement to a compensable disability rating for a left inguinal hernia is dismissed.


REMAND

As for the claim for sleep apnea, a March 2012 sleep study diagnosed the disorder.  STRs show documentation of sleep problems, including insomnia in March 1992.  Moreover, the Veteran is competent to report sleep problems in service. 
Conflicting opinions on the matter of secondary service connection are of record, but direct service connection has not yet been addressed by a VA examiner. Additionally, the Veteran's representative asserts the Veteran's sleep problems may be related to his service in the Persian Gulf.  The Veteran qualifies as a Persian Gulf veteran as his military personnel records show service in Saudi Arabia during the Persian Gulf War.  38 C.F.R. § 3.317(e).  A VA examination should be afforded addressing these matters.

The claim for a TDIU is intertwined with the service connection claim being remanded.  A potential grant of service connection for the claim, and any statement made by the examiner on the impact of the disorder on employability pursuant to the applicable examination worksheets, would affect adjudication of the TDIU issue.  Moreover, appellate adjudication of the TDIU claim must be deferred pending the RO's implementation of the Board's decisions above, including the assignment of ratings and effective dates.

Accordingly, these claims are REMANDED for the following action:

1.  Afford the Veteran a VA examination addressing the etiology of his claim for sleep apnea.

The examiner must provide an opinion as to (i.) whether the disorder constitutes an undiagnosed illness or a medically unexplained chronic multisystem illness;
(ii.) whether the disorder began during active service or is related to any incident of service, and (iii.) whether the disorder was (a) caused or (b) aggravated (chronically worsened) by the service-connected sinus disability.

In rendering the opinions, the examiner must consider the service treatment records documenting sleep problems in March 1992 and the Veteran's reports of in-service sleep problems.   

2.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the 

Veteran and his representative should be provided a SSOC.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


